Henderson, J.,
Two sets of exceptions are before us. We will first consider those of the Commonwealth to the refusal of the hearing judge to sustain the tax assessed upon premises 215 North Seventeenth Street.
The learned counsel for the Commonwealth contends that after Mrs. Cooper conveyed this property to her daughter in 1926, she continued to live there till her death in 1932. The daughter was there caring for the house and what is more — for her mother. Under these circumstances we are unwilling to regard the transaction as if between strangers and to indulge in inferences proper under such circumstances.
The Commonwealth has abandoned its claim for tax on the cheek for $6,463 given by the decedent to Mrs. Corliss.
The exceptions of the appellant contend that no tax was due on the mortgage secured on premises 1706 Race Street and the Cambridge Apartment House bonds. Both of these contentions merely raise questions of fact which, it is well settled, are peculiarly for the hearing judge and will not be disturbed except for gross error.
*618All exceptions of both the appellant and the Commonwealth are dismissed and the decree of the hearing judge is confirmed absolutely.